Citation Nr: 0920715	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  08-04 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a low back disorder.

2.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for arthritis of the left wrist.

3.	Entitlement to service connection for a rib disorder. 

4.	Entitlement to service connection for serous otitis.

5.	Entitlement to service connection for a bilateral eye 
disorder.

6.	Entitlement to service connection for sinusitis.

7.	Entitlement to service connection for chronic headaches.

8.	Entitlement to service connection for arthritis of the 
left knee.

9.	Entitlement to service connection for arthritis of the 
right knee.

10.	Entitlement to service 
connection for an acquired psychiatric disorder.

11.	Entitlement to service 
connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1992 to 
August 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The issues of entitlement to service connection for a low 
back disorder, a left wrist disorder, arthritis of the left 
and right knees, an acquired psychiatric disorder and PTSD 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	In a decision dated August 1996, the RO denied service 
connection for a left wrist disorder and low back disorder 
based on the finding that the Veteran did not then suffer 
from either disability; the Veteran did not file a notice 
of disagreement within one year of the August 1996 
decision.

2.	Evidence received since the August 1996 rating decision 
with respect to a left wrist disorder, not previously 
considered, relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service 
connection for a left wrist disorder and raises a 
reasonable possibility of substantiating the claim.

3.	Evidence received since the August 1996 rating decision 
with respect to a low back disorder, not previously 
considered, relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service 
connection for a low back disorder and raises a reasonable 
possibility of substantiating the claim.

4.	The competent evidence of record does not indicate the 
Veteran is currently diagnosed with a chronic rib 
disorder. 

5.	The competent evidence of record does not indicate the 
Veteran is currently diagnosed with bilateral serous 
otitis.

6.	The competent evidence of record does not indicate the 
Veteran is currently diagnosed with a bilateral eye 
disorder.

7.	The competent evidence of record does not indicate the 
Veteran is currently diagnosed with sinusitis.

8.	The competent evidence of record does not indicate the 
Veteran is currently diagnosed with chronic headaches.


CONCLUSIONS OF LAW


1.	The August 1996 rating decision which denied the Veteran's 
claims of entitlement to service connection for a left 
wrist disorder and low back disorder is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.	Evidence received since the August 1996 rating decision in 
connection with the Veteran's claim of entitlement to 
service connection for a left wrist disorder is new and 
material and the claim of service connection for a left 
wrist disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2008).

3.	Evidence received since the August 1996 rating decision in 
connection with the Veteran's claim of entitlement to 
service connection for a low back disorder is new and 
material and the claim of service connection for a low 
back disorder is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).

4.	A chronic rib disorder was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

5.	Bilateral serous otitis was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

6.	A bilateral eye disorder was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

7.	Sinusitis was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

8.	Chronic headaches were not incurred in or aggravated by 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

Initially, the Board observes that as the issue of whether 
new and material evidence has been received has been resolved 
in the Veteran's favor, analysis of whether VA has satisfied 
the duties to notify and assist is not in order with respect 
to the issue of new and material evidence.

With respect to the issue of service connection, the Veteran 
received notification prior to the initial unfavorable agency 
decision in December 2006.  The RO's May 2006 notice letter 
advised the Veteran what information and evidence was needed 
to substantiate the claim decided herein and what information 
and evidence must be submitted by her, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the Veteran.  She was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letter advised her what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the Veteran 
was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103. 

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
The Veteran has identified no current treatment records that 
should be obtained prior to a Board decision.  See June 2006 
VCAA notice response .  Therefore, VA's duty to further 
assist the Veteran in locating additional records has been 
satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
Veteran's service connection claims, and the Board notes that 
the evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2008).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, that she suffers from 
a rib disorder, bilateral serous otitis, a bilateral eye 
disorder, sinusitis or chronic headaches.  As she is not 
competent to provide evidence of a diagnosis, the record is 
silent for a current diagnosis with respect to these 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Veteran has not satisfied all the elements of 
McLendon; therefore, VA is not required to provide her with a 
VA examination in conjunction with her claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

I.	New and Material Evidence

The RO initially denied the Veteran's claims of service 
connection for a left wrist disorder and low back disorder in 
August 1996.  The RO considered service treatment records in 
its denial.  The RO determined that service connection for a 
left wrist and low back disorder was not warranted because 
the Veteran did not then suffer from a chronic disorder of 
either the left wrist or low back.  The Veteran was notified 
of this decision and of her procedural and appellate rights 
by letter in September 1996.  She did not complete an appeal 
of this decision.  Thus, it is final. 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002). 
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the Veteran 
filed her claims seeking to reopen in May 2006, the Board has 
considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2008).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the August 1996 RO decision 
includes two statements from Lorraine Ross, a registered 
nurse.  Significantly, the February 2008 statement by Ms. 
Ross indicates the Veteran currently suffers from arthritis 
of the back and wrists.  As noted above, at the time of the 
August 1996 denial, the RO found that the Veteran did not 
then suffer from a disorder of the left wrist or low back.

The Board concludes that the February 2008 statement by Ms. 
Ross submitted by the Veteran is new and material.  It was 
not previously of record at the time of the August 1996 
rating decision.  It is not cumulative of prior record 
because it provides an indication of a current diagnosis of a 
left wrist and low back disorder.  Previously, the record 
contained no such current evidence.  The evidence is 
therefore relevant and probative and raises a reasonable 
possibility of substantiating the claims.  This statement, 
presumed credible, bears substantially upon the specific 
matters under consideration as it relates to an unestablished 
fact necessary to substantiate the claims and raises a 
reasonable possibility of substantiating the claims.  
Consequently, the Veteran's claims are reopened.

II.	Service Connection 

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The Veteran maintains she suffers from a chronic rib 
disorder, bilateral serous otitis, a bilateral eye disorder, 
chronic sinusitis and chronic headaches, that are 
etiologically related to her active service.  However, the 
Board notes that the Veteran has provided no competent 
medical evidence indicating she currently suffers from such 
disabilities.  In this regard, the Board observes that, while 
a February 2008 statement from a registered nurse 
specifically indicates the Veteran suffers from arthritis of 
the back, wrists and knees, as well as psychiatric symptoms, 
it does not indicate the Veteran suffers from a rib disorder, 
serous otitis, an eye disorder, sinusitis or chronic 
headaches.

Without a current diagnosis of a disability, the Board cannot 
grant service connection.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability). 

In sum, the Board finds that there is no competent evidence 
of a current diagnosis of a chronic rib disorder, bilateral 
serous otitis, a bilateral eye disorder, chronic sinusitis or 
chronic headaches.  The Veteran has produced no competent 
evidence or medical opinion in support of her claim that she 
suffers from such disorders, and all evidence included in the 
record weighs against granting the Veteran's claim of service 
connection for these disabilities.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left wrist disorder 
is reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened; to this extent only, the appeal is granted.

Service connection for a chronic rib disorder is denied.

Service connection for bilateral serous otitis is denied.

Service connection for a bilateral eye disorder is denied.

Service connection for chronic sinusitis is denied.

Service connection for chronic headaches is denied.


REMAND

As noted in the above decision, the Board has determined that 
new and material evidence has been submitted to reopen the 
claims of entitlement to service connection for a left wrist 
disorder and low back disorder.  

The Board notes that the Veteran has not been provided with a 
current VA examination for either her claimed left wrist or 
low back disorder.  VA has a duty to provide a VA examination 
when the record lacks evidence to decide the Veteran's claim 
and there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  See 38 C.F.R. § 
3.159(c)(4) (2008); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In the instant case, a February 2008 statement by Lorraine 
Ross, a registered nurse, suggests the Veteran suffers from 
arthritis of the back and wrists that is etiologically 
related to active service.  Furthermore, the February 2008 
statement by Ms. Ross indicate the Veteran also suffers from 
arthritis of both knees, as well as psychiatric symptoms, 
that are related to active service.  As such, the Board is 
satisfied that the evidence of record requires VA to assist 
the Veteran by providing a VA examination and opinion with 
respect to these issues.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
orthopedic examination for the purpose 
of ascertaining the nature and etiology 
of any disorder of the low back, left 
wrist or bilateral knees.  The claims 
file, including this REMAND, must be 
made available to the examiner for 
review, and the examination report 
should reflect that such review was 
accomplished.  The examination should 
include a review of the Veteran's 
pertinent medical history and current 
complaints, as well as a comprehensive 
clinical evaluation.  All clinically 
indicated tests should be performed.  
After reviewing the record and 
examining the Veteran, the examiner 
should address the following:

a.	Does the Veteran currently suffer 
from a chronic disorder of the low 
back, left wrist and/or bilateral 
knees.

b.	For each disability identified in 
(a) above, the examiner should 
specify the nature of the current 
disorder and answer whether it is 
more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that the disorder is 
etiologically related to the 
Veteran's active service. 

A detailed rationale should be provided 
for all opinions.  If no opinion can be 
offered on a medically scientific basis 
and without invoking processes related 
to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation 
as to why this is so.

2.	Schedule the Veteran for a VA 
psychiatric examination to determine the 
etiology of any currently manifested 
PTSD and/or any other acquired 
psychiatric disorder.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  The 
claims file, including this REMAND, must 
be made available to the examiner for 
review and the examination report should 
reflect that such review is 
accomplished.  In determining whether 
the Veteran has PTSD due to an in-
service stressor, the examiner is hereby 
notified that only the verified history 
detailed by the records may be relied 
upon.  If the examiner believes that 
PTSD is the appropriate diagnosis, the 
examiner must specifically identify 
whether the stressors detailed in the 
record serves as the basis for that 
conclusion, or whether the currently 
manifested PTSD is related to other non-
service or non-verified events specified 
in the examination report.  With respect 
to an acquired psychiatric disorder 
other than PTSD, should a current 
diagnosis be rendered, the examiner 
should opine as to whether any current 
psychiatric disorder is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to the Veteran's active service.

A detailed rationale should be provided 
for all opinions.  If no opinion can be 
offered on a medically scientific basis 
and without invoking processes related 
to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation 
as to why this is so.

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, she and her 
representative should be provided with 
a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


